internal_revenue_service number release date index number department of the treasury washington dc in re person to contact telephone number refer reply to cc psi 9-plr-116440-03 date jul legend taxpayer trust trust trust spouse child child accounting firm accountant attorney state state statute date date year year a dear this is in response to your letter dated date and subsequent correspondence in which you requested rulings on behalf of the taxpayer concerning an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of the taxpayer’s generation-skipping_transfer gst_exemption to a transfer to an plr-116440-03 irrevocable_trust and the gst tax consequences of the severance of the trust pursuant to sec_2642 into two separate trusts a summary of the facts and representations submitted is as follows on date taxpayer created trust for the benefit of taxpayer’s issue child child and their issue article first of the trust agreement provides that the trustees may make discretionary distributions of income and principal even to the extent of the whole thereof to one or more of taxpayer’s issue there is no requirement to equalize payments among beneficiaries income not distributed is to be accumulated and added to principal the trust will terminate years after the death of the last to survive of all of the taxpayer’s issue living on date upon termination the principal is to be distributed to the taxpayer’s then living issue in equal shares per stirpes article fifth of the trust agreement provides that state law governs the trust on date in year taxpayer transferred dollar_figurea to the trust taxpayer’s spouse spouse elected on form_709 united_states gift and generation-skipping_transfer_tax return to treat this gift as well as other gifts made by taxpayer during the year as made one-half by each spouse pursuant to sec_2513 taxpayer and spouse retained accounting firm to prepare their gift_tax returns for year accountant at accounting firm in preparing the returns inadvertently failed to allocate taxpayer’s gst_exemption to the date transfer to the trust on date as authorized by state statute the trustees of the trust divided the trust into two separate trusts one for the benefit of child and his issue trust and one for the benefit of child and her issue trust the assets of the original trust were equally divided between trust and trust trust and trust contain the same provisions as the original trust except for article first article first of each new trust provides the trustees with the complete discretion to distribute income and principal to or for the benefit of the child for whom the trust is named and that child’s issue there is no requirement to equalize payments among beneficiaries income not distributed is to be added to principal trust and trust will terminate on the earlier of i the death of the child for whom the trust is named and all of his or her issue or ii years after the death of the survivor of all of the taxpayer’s issue living on date at termination the assets of trust will be distributed to the issue of child per stirpes and the assets of trust will be distributed to the issue of child per stirpes if either child dies without issue the assets of his or her trust will be distributed to his or her sibling’s trust for the benefit of that sibling and his or her issue in year taxpayer’s attorney received a copy of taxpayer’s gift_tax_return for year and discovered that his gst_exemption had not been allocated to his gift to the trust on date taxpayer represents that he has sufficient remaining gst_exemption plr-116440-03 available to apply to the date gift to the trust and that there have been no distributions to skip persons from the trust and no additions actual or constructive to the trust since date taxpayer requests the following rulings that an extension of time be granted under sec_2642 and sec_301_9100-3 to allocate his gst_exemption to the date transfer to the trust and that such allocation will be based on the value of the property transferred to the trust on date and that the division of the trust into two separate trusts will not affect the allocation of his gst_exemption to the trust and that each new trust will have an inclusion_ratio of zero so that distributions from each new trust will not be subject_to gst tax ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s plr-116440-03 lifetime other than in a direct_skip is made on form_709 as applicable to transfers made in year sec_2642 provided in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 i r b provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b plr-116440-03 or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of his available gst_exemption to the transfer to the trust on date the allocation will be effective as of the date of the transfer to the trust and will be made based on the value of the property transferred to the trust as of the date of the transfer the allocation should be made on a supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form a copy is attached for this purpose ruling_request sec_2642 provides that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for purposes of chapter sec_2642 provides that the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if -- i the single trust was divided on a fractional basis and ii the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that a severance may be made at any time in this case the trust was severed into two separate trusts in accordance with the provisions of state statute it is represented that the trust’s assets were divided on a fractional basis between the two separate trusts under the terms of the original trust the trustees had discretion to distribute income and principal to child child and their issue following the severance of the trust the trustees of trust have the discretion to distribute income and principal to child and his issue and the trustees of trust have the discretion to distribute income and principal to child and her issue under its terms the original trust was to terminate years after the death of the last to survive of all of taxpayer’s issue living on date and upon termination the corpus plr-116440-03 was to be distributed to taxpayer’s issue in equal shares per stirpes under their terms trust and trust will terminate years after the death of the last to survive of all of the taxpayer’s issue living on date or upon the earlier death of a child and all of his or her issue in the event a child and all of his or her issue die prior to the 21-year measuring period the corpus of his or her trust will be distributed to his or her sibling’s trust for the benefit of that sibling and his or her issue in all other respects the terms of trust and trust are identical to the terms of the original trust thus the terms of trust and trust in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust accordingly based upon the facts submitted and the representations made we conclude that the division of trust into trust and trust is a qualified_severance within the meaning sec_2642 trust and trust will each have an inclusion_ratio of zero provided the amount of gst_exemption allocated to trust is equal to the value of the property transferred to trust for federal gift_tax purposes the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes one copy of this letter cc
